The Honorable M. W. "Mike" Dugger State Representative Route 2, Box 228 Hope, Arkansas 71801
Dear Representative Dugger:
This is in response to your request for an opinion on the legality of a county coroner owning and operating an ambulance service that is subsidized by a city and county.
Your question has been the subject of several prior attorney General opinions. See, Opinion Nos. 86-617 and 86-361 (copies enclosed).  As noted in those opinions, the relevant statute, now codified as A.C.A. 14-14-1202(c)(1)(A), provides as follows:
   (c)(1)   RULES OF CONDUCT.  No officer or employee of county government shall:
   (A)  Be interested, either directly or indirectly, in any contract or transaction made, authorized, or entered into on behalf of the county or an entity created by the county, or accept or receive any property, money, or other valuable thing, for his use or benefit on account of, connected with, or growing out of any contract or transaction of a county. . . .
This statute was amended, however, in 1989 to also provide at subsection (c)(2)(A) that:
   (2)(A)  If the quorum court determines that it is in the best interest of the county, the quorum court may by ordinance permit the county to purchase goods or services directly or indirectly from quorum court members, county officers, or county employees due to unusual circumstances. The ordinance permitting such purchases must specifically define the unusual circumstances under which such purchases are allowed and the limitations on such authority.
It is my opinion that if the county in any way subsidizes the ambulance service you describe, an impermissible and unlawful conflict of interest exists where the county coroner is the owner and operator of the service unless the quorum court has enacted an ordinance which would permit the contemplated action as an "unusual circumstance."  This determination is a factual one, which must be based on the individual facts and circumstances, and the language of the relevant ordinance.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.